         Case 1:20-cv-00606-AWI-JLT Document 9 Filed 07/01/20 Page 1 of 1


1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   LEONARD A. SLAVEN,                             )   Case No.: 1:20-cv-00606-AWI-JLT (HC)
                                                    )
12                  Petitioner,                     )   ORDER CONSTRUING OBJECTIONS IN PART
                                                    )   AS MOTION TO AMEND TO NAME PROPER
13          v.                                      )   RESPONDENT
                                                    )
14   THE PEOPLE OF THE STATE OF
                                                    )   ORDER GRANTING MOTION TO AMEND AND
     CALIFORNIA,
15                                                  )   DIRECTING CLERK OF COURT TO CHANGE
                Respondent.                         )   NAME OF RESPONDENT
16                                                  )

17          In the findings and recommendation, the Court noted that the Petitioner failed to name the

18   proper respondent. (Doc. 7 at 2.) In his objections to the findings and recommendation, Petitioner

19   states that he mistakenly named the wrong respondent and names C. Pfeiffer, who is the Warden at

20   Kern Valley State Prison. (Doc. 8 at 1.) The Court will construe this as a motion to amend to name the

21   proper respondent and grant the motion. Because it appears Warden C. Pfeiffer is a proper party (Rule

22   2(a) of the Rules Governing § 2254 Cases; Ortiz-Sandoval v. Gomez, 81 F.3d 891, 894 (9th Cir.

23   1996); Stanley v. California Supreme Court, 21 F.3d 359, 360 (9th Cir. 1994)), the Clerk of Court is

24   DIRECTED to change the name of the Respondent to C. Pfeiffer, Warden.

25
26   IT IS SO ORDERED.

27      Dated:     July 1, 2020                               /s/ Jennifer L. Thurston
28                                                      UNITED STATES MAGISTRATE JUDGE
